Sargent, J.
Chapter 67, sec. 10 Rev. Statutes, provides that "if any person shall bring and leave, or bring with intent to leave, any poor and indigent person having no visible means of support, into any county in this State, from any other county in which such poor person may have resided, or have been supported, such poor person not having a legal settlement in any town, nor any relation chargeable for his support within the county into which such poor person is brought, knowing him to be thus poor and indigent, he shall be punished by fine, not exceeding two hundred dollars, nor less than thirty dollars, or by imprisonment not exceeding six months.
Section 11, provides that " every such poor and indigent person may be removed from said county, by order of the court of common pleas, into the county from which he was so brought, as aforesaid.
It was held in Booth & als. v. Hillsborough County, Sullivan County, December Term, I860, that section 11 of this chapter was intended to furnish an additional remedy by giving authority to the court to return the poor person to the county from which he was brought, after it had been ascertained that the provisions of sec. 10 of the same chapter had been violated.
In other words, that " such poor and indigent person” as may be removed by the court to the county from which he was brought, by virtue of sec. 11, must be such an one as has been brought into, and left in, the county, in violation of the provisions of sec. 10.
In Massachusetts, it has been held under a statute with similar provisions to ours, that, to make out the offence under sec. 1.0, the pauper must have been brought into, and left in, the county by some person, with culpable intent, holding that the word " knowingly” in that connection must necessarily imply such culpable intent. Greenfield v. Cushman, 16 Mass. 392; Deerfield v. Delano, 1 Pick. 465, 469.
The petition should allege all the facts that are material to be proved. But this petition does not allege that the pauper was brought into the county of Merrimack by any person knowing him tobe poor, &c. It is, therefore, insufficient, and the demurrer is sustained.
*183On motion, the plaintiff had leave to move at the trial term for leave to amend his petition.